Citation Nr: 0534513	
Decision Date: 12/22/05    Archive Date: 01/10/06	

DOCKET NO.  04-37 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran had active service from June to December 1947 and 
from July 1948 to May 1952.

With respect to the duty to notify, the letter of April 18, 
2003, meets the requirements of notification for the issue of 
service connection for tinnitus. 
The letter of April 23, 2003, likewise provides notice.  The 
requirement to send the regional office evidence pertinent to 
the claims in the veteran's possession was not specifically 
satisfied, but no argument that this constituted prejudicial 
error has been made.  The veteran's statement of April 23, 
2003 indicates all "pertinent records" were on file with 
regard to the tinnitus issue.  His letter of May 10, 2003, 
also indicates that he was aware that he could supply 
evidence of his own choosing. 


FINDINGS OF FACT

1.  The veteran did not develop a hearing loss in his right 
ear until many years after service.

2.  The medical evidence of record does not otherwise tend to 
show the presence of a chronic hearing loss in the right ear 
which is due to noise exposure during service.

3.  The evidence submitted in support of the claim for 
service connection for a right ear hearing loss is 
essentially duplicative and/or repetitive of evidence already 
in the claims folder at the time of the 1990 Board of 
Veterans' Appeals denial.

4.  Tinnitus was not present in service and was not reported 
until many years after service.

5.  Expert medical opinion has concluded that tinnitus was 
not the result of the veteran's military service or any 
incident thereof.


CONCLUSIONS OF LAW

1.  The veteran has not submitted new and material evidence 
sufficient to reopen a claim of service connection for right 
ear hearing loss.  38 C.F.R. § 3.156.

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a right ear hearing loss has been 
denied by the regional office and by the Board of Veterans' 
Appeals on several occasions.  The last decision of the Board 
of Veterans' Appeals denying service connection for a right 
ear hearing loss was in August 1990.  The veteran through his 
representative submitted a claim for service connection for 
bilateral tinnitus and a right ear hearing loss in April 
2003.

In support of his claim, the veteran has submitted statements 
from lay persons which note problems with his hearing in both 
ears and with tinnitus going back to the period of his active 
military service.  He also submitted a copy of a medical 
statement dated December 1, 1989, by a physician which tended 
to indicate that the veteran's right ear hearing loss was at 
least in part a result of noise exposure during his military 
service.  This statement, however, was of record at the time 
of the August 1990 Board of Veterans' Appeals decision.  
Accordingly, it is plainly not new and material evidence.  
The lay statements are clearly new in that they have not been 
made a part of the record prior to the present proceeding.  
These statements, however, are essentially duplicative of 
statements that have been presented in the past by 
individuals who recite that the veteran had hearing problems 
that date back to his time of military service.  

Hearing loss is a unique disability which requires medical 
evidence to substantiate its presence and its causation.  
Because these statements are not made by medical specialists, 
their probative value is highly limited.  Although these 
statements could be regarded as sufficiently strong as to 
trigger the duty to obtain a nexus opinion in the context of 
an initial claim for service connection, their weight is 
severely diminished because the clinical data from the 
veteran's military service and in the years relatively soon 
after the veteran's military service almost undebatably 
showed that he did not have a hearing loss in his right ear 
during those time periods.  Accordingly, this evidence does 
not create a reasonably possibility of substantiating the 
present claim.

The regional office, nevertheless, proceeded to obtain a 
medical nexus opinion regarding the question of whether the 
veteran's right ear hearing loss was attributable to his 
military service.  The initial examination in this regard was 
conducted in June 2003, but the results were not deemed 
reliable by the examiner and thus no opinion with respect to 
causation of the right ear hearing loss was reported.  A 
later examination, however, was performed in October 2004 by 
a Veterans Administration audiologist.  The examiner 
specifically opined that the veteran's right ear hearing loss 
was unrelated to his military service.  Therefore, even under 
the assumption that the veteran has presented new and 
material evidence with respect to his hearing loss in the 
right ear, this examination report is dispositive.

On the matter of entitlement to service connection for 
tinnitus, no specific contentions have been advanced other 
than that his military service and noise exposure therein 
might have led to the development of this disability.  The 
records overall do not show the presence of tinnitus until 
many years after the veteran's military service.  In 
addition, the VA examiner of October 2004 also specifically 
opined that the veteran's tinnitus was not attributable to 
his military service.




ORDER

New and material evidence not having been received, the claim 
of service connection for a right ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


